Citation Nr: 1008345	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  06-29 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for the residuals of 
prostate cancer, including as due to herbicide exposure and 
as secondary to bladder cancer.  

2. Entitlement to service connection for the residuals of 
bladder cancer, including as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from November 1965 
to September 1967.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Seattle, Washington.  In that decision, the RO denied the 
claims of service connection for bladder and prostate cancer.  

The Veteran testified before the undersigned at a Board 
hearing in December 2008.  A transcript of the hearing is 
associated with the file.  

In May 2009, the file was sent to an independent medical 
expert to obtain an opinion.  The Veteran received notice of 
the opinion in June 2009.  In August 2009, these claims were 
remanded at the Veteran's request to allow new evidence to be 
considered by the agency of original jurisdiction (AOJ).  


FINDINGS OF FACT

1. The Veteran served in the Republic of Vietnam during the 
Vietnam era.  

2. The Veteran does not have a diagnosis of prostate cancer.  

3. Bladder cancer was not present in service and is not 
related to any in-service exposure to herbicides.  


CONCLUSIONS OF LAW

1. Prostate cancer was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.307, 3.309(a) & (e) (2009).  

2. Bladder cancer was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.307, 3.309(a) & (e) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

In an April 2005 letter, the RO satisfied its duty to notify 
the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2009) and 38 C.F.R. § 3.159(b) (2008).  The RO notified the 
Veteran of: information and evidence necessary to 
substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
Veteran was expected to provide.  In October 2008, the 
Veteran was informed of the process by which initial 
disability ratings and effective dates are established, as 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The Board finds that the duty to notify has been met.  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A.  5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2009).  This "duty to assist" contemplates that VA 
will help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody, and that 
VA will provide a medical examination or obtain an opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
Identified and available medical records have been secured.  
For the Veteran's claim for service connection for the 
residuals of prostate cancer, including as due to herbicide 
exposure or secondary to bladder cancer, the Board has 
obtained an outside medical opinion.  

As for the Veteran's claim for service connection for the 
residuals of bladder cancer, including as due to herbicide 
exposure, the Board finds that the duty to obtain a medical 
examination or obtain a medical opinion is not triggered 
because a medical opinion is not necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103(d)(2) (2009).  While there 
is competent evidence that the Veteran has a current 
disability (residuals from bladder cancer), there is no 
indication that the disability may be associated with the 
Veteran's active service.  38 U.S.C.A. § 5103(d)(2)(B).  
While the Veteran's representative asserted in a January 2010 
informal hearing presentation, "We still do not have a 
definitive answer as to whether bladder cancer is due to 
herbicide exposure," this assertion is not competent 
evidence regarding the disability or symptomatology.  

Additionally, 38 C.F.R. § 3.159(c)(4)(i)(B) states that the 
evidence needs to establish that a veteran "suffered an 
event, injury or disease in service, or has a disease or 
symptoms of a disease listed in § 3.309, 3.313, 3.316, and 
3.317 manifesting during an applicable presumptive period 
provided the claimant has the required service or triggering 
event to qualify for that presumption."  No such event, 
injury or disease in service related to bladder cancer has 
been shown.  In McLendon v. Nicholson, 20 Vet. App. 79 
(2006), the Court held that with respect to whether a claimed 
disability may be associated with an event, injury, or 
disease in service, or with another service connected 
disability, it is a low threshold and requires only that the 
evidence indicate that there may be a nexus between the two.  
As explained further below, the Board finds that this 
threshold has not been met as the evidence does not show such 
a nexus.  


II. Legal Criteria 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To establish direct service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See, Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

In adjudicating this claim, the Board must assess the 
competence of the Veteran.  The United States Court of 
Appeals for Veterans Claims (Court) has implied that some 
disorders may be the type of condition leading itself to lay 
observation and may satisfy a nexus requirement.  McCartt v. 
West, 12 Vet. App. 164, 167-68 (1999).  In McCartt, the Court 
did require a medical nexus opinion relating a current skin 
disorder to in-service herbicide exposure.  Id.  

In Barr v. Nicholson, 21 Vet. App. 303, 309 (2007), the 
Court, citing Layno v. Brown, 6 Vet. App. 465, 469 (1994), 
emphasized that lay testimony is competent if it is limited 
to matters that the witness has actually observed and is 
within the realm of the witnesses personal knowledge.  See 
also 38 C.F.R. § 3.159(a)(2).  It is also the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
and Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) 
(and cases cited within).  In determining whether documents 
submitted by a veteran are credible, the Board may consider 
internal consistency, facial plausibility, and consistency 
with other evidence submitted on behalf of the claimant.  
Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

The specific statute pertaining to claimed exposure to 
herbicides is 38 U.S.C.A. § 1116 (West Supp. 2009).  For a 
veteran who has service in Vietnam, there is a presumption of 
exposure to herbicide agents.  38 C.F.R. § 3.307(a)(6)(iii) 
(2009).  VA currently recognizes the prostate cancer as 
associated with exposure to herbicides.  See 38 C.F.R. 
§ 3.309(e) (2009).  VA has also determined that urinary 
bladder cancer is not associated with exposure to herbicide 
agents.  See, 68 Fed. Reg. 27,630 (May 20, 2003).  

Notwithstanding the foregoing presumption provisions, the 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).  Although the Combee 
decision pertained to radiation claims, the same rationale 
applies to claims based on herbicide exposure.  See also, 
McCartt, 12 Vet. App. at 167 (providing that the provisions 
set forth in Combee are equally applicable in cases involving 
claimed Agent Orange exposure).  

The Agent Orange Act of 1991 (in part) directed the Secretary 
of VA to enter into an agreement with the National Academy of 
Sciences (NAS) to review and summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in the 
Republic of Vietnam during the Vietnam Era and each disease 
suspected to be associated with such exposure.  The 
Secretary's determination must be based on consideration of 
NAS reports and all other sound medical and scientific 
information and analysis available to the Secretary.  See 
38 U.S.C.A. § 1116 (b) and (c).  As a result of this ongoing 
research, certain diseases have been found to be associated 
with exposure to herbicide agents and will be presumed by VA 
to have been incurred in service even though there is no 
evidence of such disease during such period of service.  
38 C.F.R. §§ 3.307(a), 3.309(e).  

It is important to note that the diseases listed at 38 C.F.R. 
§ 3.309(e) are based on findings provided from scientific 
data furnished by the National Academy of Sciences (NAS).  
The NAS conducts studies to "summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in Vietnam 
during the Vietnam era and each disease suspected to be 
associated with such exposure."  64 Fed. Reg. 59,232-59,243 
(Nov. 2, 1999).  Reports from NAS are submitted at two-year 
intervals to reflect the most recent findings.  Based on 
input from the NAS reports, the Congress amends the statutory 
provisions of the Agent Orange Act found at 38 U.S.C.A. 
§ 1116 and the Secretary promulgates the necessary regulatory 
changes to reflect the latest additions of diseases shown to 
be associated with exposure to herbicides.  

For secondary service connection, regulations provide that 
service connection is warranted for a disability which is 
aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2009).  Any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, should also be compensated.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  When service connection is 
thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  Id.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
a veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

III. Analysis

In April 2005, the Veteran filed a claim for prostate removal 
and bladder cancer.  In his February 2006 notice of 
disagreement, he stated that tumors were removed in September 
2004 and his bladder and prostate were removed in October 
2004.  He now had a urostomy.  At the December 2008 Board 
hearing, the Veteran stated he was exposed to herbicide spray 
in Vietnam.  (Transcript, p 5.)  The Veteran stated that he 
understood that he had two tumors; one growing into the 
bladder and one growing down into the prostate.  (Transcript, 
p 5-6).  

A November 1966 service treatment record shows the Veteran 
was treated at an aid station in Vietnam and confirms service 
in Vietnam.  His September 1967 separation examination shows 
no defects related to cancer.  

A September 2004 private operative report by Dr. D.N. shows 
that the Veteran had a transurethral resection of bladder 
cancer.  The preoperative diagnosis was transitional cell 
carcinoma of the bladder neck.  The postoperative diagnosis 
was papillary transitional cell cancer with the bladder neck 
invading the prostate.  A Quest Diagnostics pathology report 
from the same month shows the bladder was excised.  Grade II, 
papillary transitional cell carcinoma with invasion of the 
lamina propria was found.  An angiolymphatic invasion was 
identified but there was no muscle invasion.  

An October 2004 clinical resume shows the Veteran was 
admitted for malignancy of the bladder by history, anemia and 
hyperlipidemia.  The main line of treatment included a 
radical cystectomy, a prostatectomy, ileoconduit urinary 
diversion, and an incidental appendectomy.  There were no 
complications at this point.  

In December 2004, a private consultation record showed the 
Veteran suffered from complications; the impressions were of 
fever, "history of ileoconduit," bladder cancer and 
transitional cell carcinoma.  A private history and physical 
from the same month showed the Veteran had a surgical history 
of a radical cystectomy, prostatectomy and ileoconduit 
urinary diversion.  The impression was bactermia, sepsis, 
dehydration, severe gastritis, and chronic pancreatitis.  

A January 2007 note from Dr. D.N., the Veteran's treating 
urologist, referred to a pathology report which indicated 
grade III urothelial cancer with "angiolymphatic invasion" 
at the bladder neck.  The note states: "So the contention 
that this is bladder cancer rather than prostate cancer is 
mute (sic)."  

In May 2009, the Veteran's file was sent to an independent 
medical expert for an opinion.  The examiner reviewed the 
file and the Veteran's history was noted.  The examiner noted 
that the Veteran underwent a cystoprostatectomy with ileal 
conduit on October 18, 2004.  The examiner noted that the 
pathology report of the specimen removed was "conspicuously 
absent" from the file and stated that this report would have 
provided evidence of the presence or absence of prostate 
cancer.  

The examiner noted the January 2007 opinion by Dr. D.N..  The 
examiner explained: 

While [the Veteran's physician] presumably meant 
that the distinction between bladder cancer and 
prostate cancer is moot in the sense "of little 
or no practical value or meaning; purely 
academic," the criteria that distinguish bladder 
cancer from prostate cancer is based upon cell 
type, not location.  Bladder cancer typically 
refers to transitional cell carcinoma 
(occasionally adenocarcinoma or squamous 
carcinoma-when bladder cancer is adenocarcinoma, 
it occurs in the apex or dome of the bladder, not 
the bladder neck).  Prostate cancer refers to 
prostate cells forming an adenocarcinoma (cancer 
arising from prostate glands).  Occasionally, 
transitional cell cancer can invade the prostate 
via the transitional cell-lined urethra that runs 
through the prostate-but this would never 
properly be designated "prostate cancer" in 
strict pathologic terminology.  

The examiner went on to state that if the pathology report 
revealed prostate cancer, it would be a coincidental finding 
and not the disease for which the Veteran was intentionally 
treated.  

In July 2009, the October 2004 pathology report was received.  
It showed that there was prostate tissue with nonspecific 
inflammation and metaplastic changes, but no carcinoma was 
seen.  The report states: "prostate negative for 
carcinoma."  The bladder had "ulceration, granulomatous 
inflammation, acute and chronic inflammation and reactive 
urothelial changes, negative for residual invasive carcinoma 
or papillary neoplasm."  Lymph nodes were also negative for 
metastatic carcinoma.  

Dorland's Illustrated Medical Dictionary, p. 1161 (31st ed. 
2009), defines metaplasia as: "the change in the type of 
adult cells in a tissue to another form of adult cells that 
are not normal for that tissue."  

	A. Prostate cancer

As mentioned, the Board finds that the Veteran had service in 
Vietnam.  The issue is whether the Veteran has a diagnosis of 
prostate cancer so he may either qualify for the presumption 
or establish service connection on a direct basis.  The Board 
finds the Veteran does not have a diagnosis of prostate 
cancer and service connection is not warranted.  

In a February 2007 statement, the Veteran's representative 
states that a September 13, 2004, operative report shows 
findings of involvement of the "anterior portion of the 
prostrate" (sic).  At that time, the representative stated 
that evidence would be forthcoming that would confirm 
prostate cancer.  This evidence was never submitted.  

The Veteran's treating physician, Dr. D.N., did not clarify 
this issue in his January 2007 statement.  In the May 2009 
opinion, the examiner stated that the Veteran was not being 
treated for prostate cancer in first place.  The examiner 
also explained that a diagnosis of prostate cancer is based 
on type of cells, not location.  The examiner did not see the 
October 2004 pathology report because it had not been 
submitted at the time.  However, the pathology report clearly 
states "prostate negative for carcinoma."  As a result, 
there is no need to have the examiner re-review the file to 
confirm a lack of prostate cancer diagnosis.  

The presumption does not apply under 38 C.F.R. § 3.309(e) and 
the elements for direct service connection (see, Hickson, 
12 Vet. App. at 253) are not shown.  As there is no 
diagnosis, there can be no secondary service connection.  A 
preponderance of the evidence is against the claim for the 
residuals of prostate cancer and the claim is denied.  
Gilbert, 1 Vet. App. 49.  

	


B. Bladder cancer

For the issue of bladder cancer, no presumption is available.  
See, 68 Fed. Reg. 27,630 (May 20, 2003).  However, the 
analysis does not end here.  Under Combee, 34 F.3d at 1042 
and McCartt, 12 Vet. App. at 167, the Veteran still may 
establish direct service connection.  

While there is evidence of a disability or residuals from 
bladder cancer, the Board finds there is no evidence of in-
service incurrence or aggravation of bladder cancer.  There 
has been no allegation that bladder cancer started in 
service.  The Board finds no nexus has been shown between 
bladder cancer and service.  

In July 2009 and January 2010 informal hearing presentations, 
the Veteran's representative asserts that the independent 
medical opinion was not impartial, that the examiner 
"exceeded the scope of his mandate by getting into the realm 
of adjudication" and that an opinion was required on the 
issue of whether bladder cancer was due to herbicide 
exposure.  The Board will address all three of these 
arguments.  

First, the Veteran's representative states that the examiner 
who wrote the May 2009 independent medical opinion was not 
impartial.  In July 2009, the representative stated that it 
appeared that "the fact that bladder cancer is not on the 
presumptive list color his judgment."  The representative 
stated: "Another thing we noticed is that the IME implied 
that the veteran and/or his doctor were trying to hide 
something by stating that the pathology report of the 
specimen removed on October 18, 2004 was 'conspicuously 
absent'."  

The Board finds the May 2009 opinion simply states that the 
pathology report was not available and explained how this 
changed the examiner's analysis.  The examiner provided a 
detailed explanation for why the pathology report mattered, 
that there was no evidence that the Veteran was being 
intentionally treated for prostate cancer, and that if the 
Veteran had prostate cancer the pathology report would note 
this diagnosis.  The argument that the examiner was somehow 
impartial is without merit.  

Second, the May 2009 examiner did note § 3.309 and stated 
that service connection was not valid for bladder cancer.  
However, to the extent any legal assertions were made, they 
are ignored by the Board and do not affect the adjudication 
of the issue at hand.  The examiner did answer the questions 
directed and provided adequate reasons for his conclusions.  
The questions were related to the issue of prostate cancer, 
not bladder cancer.  

Finally, as for whether the Board is required to get a 
medical opinion on the direct service connection of the 
bladder cancer, the Board finds that that there was no 
information in the file triggering this requirement.  As 
mentioned, bladder cancer is not listed as a presumptive 
condition based on scientific data furnished by NAS.  More 
significantly, there is no competent evidence in the file 
suggesting a nexus between bladder cancer and service or 
herbicide exposure.  A note was submitted from the Veteran's 
treating physician, Dr. D.N..  This note referenced bladder 
cancer and did not discuss herbicides or bladder cancer's 
relation to service at all.  

As mentioned, in McCartt, the Court required a medical nexus 
opinion relating a current skin disorder to in-service 
herbicide exposure.  12 Vet. App. at 167-68.  The Veteran and 
his representative are not competent to provide such a nexus.  

The presumption does not apply under 38 C.F.R. § 3.309(e) and 
the elements for direct service connection (see, Hickson, 
12 Vet. App. at 253) are not shown.  A preponderance of the 
evidence is against the claim for the residuals of bladder 
cancer and the claim is denied.  Gilbert, 1 Vet. App. 49.  




ORDER

Service connection for the residuals of prostate cancer is 
denied.  

Service connection for the residuals of bladder cancer is 
denied.  



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


